              Case 2:19-cr-00146-JCC Document 221 Filed 12/16/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0146-JCC
10                               Plaintiff,                   ORDER
11          v.

12   MARIE CHRISTINE FANYO-PATCHOU,
     RODRIGUE FODJO KAMDEM, and,
13   CHRISTIAN FREDY DJOKO,
14                               Defendants.
15

16          This matter comes before the Court following a status conference on December 16, 2020.
17   Having thoroughly reviewed the parties’ briefing and the relevant record and finding good cause,
18   the Court ORDERS that the parties comply with the following deadlines:
19

20                    Pretrial and Trial-Related Matters                       Due Dates
21               Parties’ disclosure of FRE 404(b) trial evidence           March 14, 2021
22
                           Pretrial Motions Due Date                          April 1, 2021
23         (*if necessary, parties may request extension of time to
                         file response or reply briefs)
24
                        Parties’ exchange of disclosure of
25                                                                            April 1, 2021
                                any expert witness
26


     ORDER
     CR19-0146-JCC
     PAGE - 1
             Case 2:19-cr-00146-JCC Document 221 Filed 12/16/20 Page 2 of 2




 1                   Pretrial and Trial-Related Matters                     Due Dates

 2         Parties’ exchange preliminary disclosure of proposed           April 14, 2021
            witnesses (nonbinding and subject to amendment)
 3           including witnesses outside of the United States
 4
          Parties’ exchange of preliminary disclosure of proposed         May 14, 2021
 5        Trial Exhibits (nonbinding and subject to amendment),
                       including any draft transcripts
 6
            Parties to file trial briefs, exhibit lists, witness lists,   May 28, 2021
 7        proposed jury instructions, proposed voir dire questions,
 8                              and verdict forms

 9             Government to produce Jencks Act statements                 June 1, 2021

10

11         DATED this 16th day of December 2020.




                                                            A
12

13

14
                                                            John C. Coughenour
15                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 2
